ORDER

PER CURIAM:
Darris Peal appeals from the denial of his Rule 29.15 motion for 'post-conviction relief after an evidentiary hearing. Peal argues the ruling was clear error because he received ineffective assistance from his trial defense counsel when he “failed to properly object to and in fact elicited evidence that [Peal] was unemployed at the time of the homicide and that [he] had never held a job” and such failure prejudiced Peal' because “counsel’s actions directly contradicted counsel’s trial strategy, which was to seek to exclude evidence that [Peal] wanted money or was obsessed with money.” Because a published opinion *37would have no precedential value, a memorandum has-been provided to-the parties.
The judgment denying Smith’s motion for post-conviction relief is affirmed. Rule 84.16(b).